DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 01 March 2021, in which claim 1 was amended and claims 7-13 were added.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vent hole positioned at a location adjacent to the front pillar garnish (claim 1) must be shown or the feature(s) canceled from the claim(s).  See 35 U.S.C. 112 rejection below for more details.  No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, and as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Also, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In regards to claim 1, the phrase “the vent hole…is positioned at a location adjacent to the front pillar garnish” (lines 16-17) is new matter and is not supported by the originally filed specification.  The specification describes the vent hole being spaced a distance from the front pillar garnish, which includes a gap, to prevent the gas from being impeded by the front pillar garnish, and to allow for proper gas flow (see paragraphs 0007, 0009, 0013, 0017, 0060, 0061, 0063, and 0070 of Applicant’s PGPub US 2020/0079315).  Accordingly, Applicant teaches away from the claimed adjacent configuration.  Based on Applicant’s arguments, it appears Applicant may have intended to claim that the vent hole is positioned at a location opposing (rather 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "the vehicle rear side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection be rephrasing to read --a vehicle rear side--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (JP 2013-133049).  Goto et al. discloses a vehicle airbag device (#M) comprising:
a curtain airbag (#35) that is inflated and deployed from a vehicle width direction outer side end portion of a ceiling toward a vehicle lower side by gas being supplied into the curtain airbag from an inflator (#30) actuated in a vehicle collision to generate the gas (paragraphs 0023-0025; figures 1, 5-9)
a front passenger seat airbag (#20) that is inflated and deployed in front of a front passenger seat (#PS) by gas being supplied into the front passenger seat airbag from an inflator (#14) actuated in a vehicle collision to generate the gas (paragraphs 0015-0017), and that includes a first side-wall (left wall #22a) and a vent hole (#23; paragraph 0020)
wherein:
the first side-wall (#22a) configures a vehicle width direction outer side location of the front passenger seat airbag (#20), including an abutting portion (including portion of left wall #22a that abuts inner side wall #36a of vertical cell #43b) that abuts the curtain airbag (#35) when inflated and deployed, and being spaced apart from a front pillar garnish (#FP; figures 6, 8, 9)
the vent hole (#23) is provided in the first side-wall (#22a) on a front pillar garnish side (figures 2-4, 6, 8, 9)
the vent hole (#23) is positioned further to a vehicle front side than the abutting portion (including portion of left wall #22a that abuts inner side wall #36a of vertical cell #43b), is spaced from the abutting portion, and is positioned at a location “adjacent” to the front pillar garnish (#FP; to the same extent as Applicant’s claimed invention; figures 6, 8, 9)
wherein a vehicle width direction dimension of a vehicle front side end portion of the front passenger seat airbag (#20) is smaller than a vehicle width direction dimension of a vehicle rear side 
wherein in a plan view, the front passenger seat airbag (#20) has a stepped shape with a smaller vehicle width direction dimension at the vehicle front side than the vehicle width direction dimension at a vehicle rear side (figure 9)
wherein when inflated and deployed, in a plan view, the front passenger seat airbag (#20) is configured in a substantially trapezoidal shape with a vehicle width direction dimension increasing on progression toward the vehicle rear side (figure 9).
Examiner has relied upon the translation provided by Applicant to better understand and apply the above cited foreign document. 

Allowable Subject Matter
Claims 2-5 and 7 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-13 are allowed.

Response to Arguments
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive.  In regards to pages 6-7, Goto et al. (JP 2013-133049) discloses the vent hole (#23) is positioned further to a vehicle front side than the abutting portion (including portion of left wall #22a that abuts inner side wall #36a of vertical cell #43b), is spaced from the abutting portion, and is positioned at a location “adjacent” to the front pillar garnish (#FP; to the same extent as Applicant’s claimed invention; figures 6, 8, 9), as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616